    Case: 1:19-cv-03179 Document #: 91 Filed: 10/08/20 Page 1 of 3 PageID #:778




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARK TREADWELL,                                      )
                                                     )
                                      Plaintiff,     )       No. 19 C 3179
                                                     )
               vs.                                   )
                                                     )       Judge Kendall
CHICAGO POLICE OFFICERS DAVID                        )
SALGADO (#16347), XAVIER ELIZONDO                    )
(#1340), and the CITY OF CHICAGO, Illinois,          )       Magistrate Judge McShain
                                                     )
                                      Defendants.    )

                                  JOINT STATUS REPORT

   Pursuant to this Court’s order of September 1, 2020 the parties report the following:

   A. Progress of written discovery: Plaintiff and Defendant City have exchanged written
      discovery and ongoing document disclosures.

   B. The state of settlement discussions: The parties engaged in a settlement conference with
      Magistrate Judge Schenkier on February 2, 2020. No settlement was reached. The parties are
      not requesting a settlement conference at this time, as the proposed settlement amounts
      remain far apart. However the parties will confer with the Court should their positions change.

   C. Any other matters the parties believe should be brought to the Court’s attention: None
      at this time.

 Respectfully Submitted by:

       Matthew J. Madden (matt@mjmaddenlaw.com)
       209 S. LaSalle St., 7th Floor
       Chicago, IL 60604

       For Plaintiff Treadwell

       Shneur Nathan (snathan@nklawllp.com)
       Avi Kamionski (akamionski@nklawllp.com)
       Helen O’Shaughnessy (helen@nklawllp.com)
       Nathan & Kamionski, LLP
       33 W. Monroe St., Suite 1830
       Chicago, IL 60603

       For Defendant City
Case: 1:19-cv-03179 Document #: 91 Filed: 10/08/20 Page 2 of 3 PageID #:779




  Kenneth Battle (kbattle@mokblaw.com)
  O’Connor & Battle L.L.P
  20 N. Clark St., Suite 1600
  Chicago, IL 60602

  For Defendant Elizondo


  Whitney Newton Hutchinson (whutchinson@borkanscahill.com )
  BORKAN & SCAHILL, LTD.
  Two First National Plaza
  20 S. Clark St., Suite 1700
  Chicago, IL 60602

  For Defendant Salgado
    Case: 1:19-cv-03179 Document #: 91 Filed: 10/08/20 Page 3 of 3 PageID #:780



                                 CERTIFICATE OF SERVICE

       I, Helen C. O’Shaughnessy, the undersigned attorney, hereby certify that I have caused true

and correct copies of the above and foregoing Joint Status Report to be served on all counsel of

record via the Court’s CM/ECF system, in accordance with the rules of electronic filing of

documents, on this 8th day of October, 2020.

                                               /s/ Helen C. O’Shaughnessy
                                               Helen C. O’Shaughnessy
